August 15, 2013 Trayne S. Wheeler Tel. 617-951-9068 Fax 617-261-3100 trayne.wheeler@klgates.com VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Post-Effective Amendment No. 26 to Registration Statement on Form N-1A for Mercer Funds (File Nos. 333-123467 and 811-21732) Ladies and Gentlemen: Pursuant to 497(j) of the Securities Act of 1933, I hereby certify that the form of Prospectus and Statement of Additional Information used with respect to the Mercer Opportunistic Fixed Income Fund, a series of Mercer Funds (the “Trust”), does not differ from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 26 (the “Amendment”) to the Trust's Registration Statement on Form N-1A. The Amendment was filed electronically. Sincerely, /s/ Trayne S. Wheeler Trayne S. Wheeler
